Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
U.S. Pat. No. 10,992,497:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 10,992,497 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘497.

U.S. Pat. No. 11,082,261:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 11,082,261 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘261.

U.S. Pat. No. 10,965,496:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 10,965,496 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘496.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A system comprising:
a plurality of disaggregated hardware network elements coupled by a network and not coupled to one another by a common backplane of a chassis; and
a control element coupled to the plurality of disaggregated hardware network elements;
a route processor executing on the control element and programmed to:
create virtual interfaces for each element of leaf elements included in the plurality of disaggregated hardware network elements in an operating system of the control element;
wherein the control element is programmed to: receive a packet from an application;
look up a virtual local area network (VLAN) tag of a first interface of a first leaf element of the leaf elements;
tag the packet with the VLAN tag to obtain a tagged packet; and
inject the tagged packet to a second interface of a second leaf element of the leaf elements.

Independent Claim 13:
13.	A method comprising:

providing a control element coupled to the plurality of disaggregated hardware network elements;
creating, by the control element, virtual interfaces for each element of leaf elements included in the plurality of disaggregated hardware network elements in an operating system of the control element;
performing, by the control element:
receiving a packet from an application;
looking up a virtual local area network (VLAN) tag of a first interface of a first leaf element of the leaf elements;
tagging the packet with the VLAN tag to obtain a tagged packet;
injecting the tagged packet to a second interface of a second leaf element of the leaf elements.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/